Case 5:19-cv-02071-JAK-LAL Document 12 Filed 09/24/20 Page 1 of 1 Page ID #:1503




  1
                                                                            JS-6
  2
  3
  4
  5
  6
                                 UNITED STATES DISTRICT COURT
  7
                                CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   CURTIS JAMES JACKSON,                            Case No. EDCV 19-2071-JAK (LAL)

 11                                  Petitioner,       JUDGMENT
 12                        v.

 13   W.L. MONTGOMERY, Warden,

 14                                     Respondent.

 15
 16
 17          Pursuant to the Order Accepting Report and Recommendation of United States
 18   Magistrate Judge,
 19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
 20
              September 24, 2020
 21   DATED: ____________________                  ________________________________________
 22                                                HONORABLE JOHN A. KRONSTADT
                                                   UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28
